DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2014/0379432) in view of Burns et al. (US 2014/0108081, hereinafter Burns).
With respect to claims 1 and 4 Goldman disclseos a system and method for a restaurant-as-a-service platform (abstract), comprising: 
a cluster of computing devices wherein each computing device comprise a memory and at least one processor, wherein the cluster of computing devices comprise a plurality of programming instructions stored in the memories of, and operating on at least one processor of, 
a real-time financial microservice (abstract) which: 
receive a financial action request (abstract); 
receive, responsive to the received financial action request, a plurality of stored and third-party data comprising financial, inventory, staff, and patron related information (abstract) and use machine-learning to: 
analyze at least a portion of the received data to determine real-time patron attendance and to predict future patron attendance (abstract and paragraph [0030]); 
analyze at least a portion of the received data to determine real-time cash flow and to predict future cash flow (paragraphs [0011] and [0019]); 
and an advanced inventory management microservice which: receive an inventory request; receive, responsive to the received inventory request, a plurality of stored and third-party data comprising inventory, patron, supplier, social media, and business information and use machine-learning to: analyze at least a portion of the received data to determine the quantity of items to be purchased and to predict future inventory requirements (paragraphs [0014] and [0020]); analyze at least a portion of the received data to determine optimal inventory levels (paragraphs [0014] and [0020]); 
generate a plurality of inventory adjustment suggestions based on the determined quantity of items to be purchased, patron data, inventory data, and third-party data comprising at least one of: local news and events, current and forecasted weather, a social media posting, or a rating or review (abstract);

an operations microservice which: 
receive a reservation request; retrieve, responsive to the received reservation request, historical seating data from a database, the historical seating data comprising at least restaurant-specific history data (paragraphs [0019] and [0021] – [0022]); 
retrieve current seating data comprising information describing a plurality of patrons that are currently seated at tables in the restaurant; calculate a preliminary table turn-time estimate comprising an estimate of when a table will become available to satisfy the request for a reservation, wherein the preliminary table turn-time estimate is based at least in part on the historical seating data, the current seating data, and the request for a reservation (paragraphs [0019] and [0021] – [0022]); 
monitor the current seating data for changes and produce an updated table turn-time estimate based on any changes as they occur; and update the stored seating data based on the current seating data and the request for a reservation (paragraphs [0019] and [0021] – [0022]); and a 
cluster manager comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, the cluster of computing devices, wherein the plurality of programming instructions, when operating on the at least one processor, cause the cluster of computing devices to: receive a plurality of requests from client devices and decrypt received encrypted requests (paragraphs [0017] – [0019]); 

Goldman discloses all of the limitations above but does not explicitly disclose the feature of regarding payment features and the features of food order preparation timing.
However, Burns teaches the feature of:
receiving payment data, the payment data comprising at least one of: a payor name, a payor address, a payee identifier, an invoice identifier, or a payment amount (paragraphs [0041] and [0053]);
retrieve a stored payee profile, the stored payee profile comprising at least one of: a payee name, a payee address, an open invoice, a balance due, or payment preference information; and 
transmit payment information to a payment processing system, the payment information being based on the payment data and the payment transaction; 
a food production management microservice which: receive a food order request and coordinates the preparation of food items in a food order in a food preparation area (paragraphs [0045] and [0054]); 
generates a predicted food order ready time; coordinates the packaging of the food items in the food order; and generates a predicted packaged food order ready time (paragraphs [0045] and [0054]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Goldman to include the feature of receiving payment data, the payment data 
a food production management microservice which: receive a food order request and coordinates the preparation of food items in a food order in a food preparation area and to generates a predicted food order ready time; coordinates the packaging of the food items in the food order; and generates a predicted packaged food order ready time, as taught by Burns in order to facilitate the financial microservice. 
	With respect to claims 2 and 5, Burns further teaches the feature further comprising a real-time staffing management microservice which: receive a staffing request; receive, responsive to the received staffing request, a plurality of stored and third-party data comprising financial, staff, and patron related information and use machine-learning to: analyze at least a portion of the received data to determine real-time staffing requirements and to predict future staffing requirements; generate an optimized schedule based on the on the determined real-time staffing requirements; and generate staff adjustments based on the determined real-time staffing requirements and the predicted future staffing requirements (abstract and paragraph [0012]).
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Burns as applied to claims 1 and 4 above, and further in view of Burgh (US 2009/0048890).

However, Burgh teaches the feature further comprising an optimized routing for food delivery microservice which: receive a routing request; receive, responsive to the received routing request, a plurality of stored and third-party data comprising, financial, staff, patron, food preparation, location, map, and menu related information and use machine-learning to: coordinate the delivery of the food order to the food order delivery destination; generate an optimal food delivery route and generate a predicted food order delivery time (figure 6, paragraphs [0053] and [0058]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Goldman and Burns to include the feature of optimizing routing as taught by Burgh in order to facilitate the microservice management. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROKIB MASUD/Primary Examiner, Art Unit 3687